--------------------------------------------------------------------------------

Exhibit 10.34


TALEO CORPORATION


AMENDMENT TO EMPLOYMENT AGREEMENT




This Amendment to the Employment Agreement (the “Amendment”) is made as of
December 30, 2008, by and between Taleo Corporation (the “Company”), and Neil
Hudspith (“Executive”).


RECITALS


WHEREAS, the Company and Executive are parties to a Neil Hudspith Employment
Agreement dated May 1, 2008 (the “Agreement”); and


WHEREAS, the Company and Executive desire to amend certain provisions of the
Agreement in order to come into compliance with Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), and any final regulations and
official guidance promulgated thereunder (together, “Section 409A”), as set
forth below.


NOW, THEREFORE, BE IT RESOLVED, the Company and Executive agree that in
consideration of the foregoing and the promises and covenants contained herein,
the parties agree as follows:


AGREEMENT


1.             Car Allowance.  Section 3(d) of the Agreement entitled “Car
Allowance” shall be amended and restated in its entirety to provide as follows:


“Subject to Executive remaining an employee of the Company through each payment
date, for a period of two (2) years, Executive will receive an annual car
allowance of $12,000.00 USD, less Withholdings. Such car allowance will be paid
periodically in accordance with the Company’s normal payroll practices as in
effect from time to time (but no less frequently than once per month).”


2.             Relocation Expense Reimbursement.  The following sentence shall
be added to Section 3(e) of the Agreement entitled “Relocated Related
Reimbursements,” immediately following the last sentence of Section 3(e):


“Such tax gross up payments, if any, will be paid be no later than the end of
the calendar year immediately following the calendar year in which Executive
remits the related taxes.”

 

--------------------------------------------------------------------------------

 

3.             Severance.  Sections 6(a) through 6(c) of the Agreement shall be
amended and restated in their entirety to provide as follows:


 
“(a)
If Company or a successor corporation terminates Executive’s employment for any
reason other than Cause (as defined below) or if Executive resigns for Good
Reason (as defined below) then Company or the successor corporation will (1) pay
prorated bonuses for any partially completed bonus periods through Executives
termination date (at an assumed 100% on-target achievement of goal), less
Withholding, (2) pay a lump sum equal to six (6) months of Executive’s Base
Salary at the rate in effect at the time of Executive’s resignation or
termination of employment, less Withholding, and (3) if Executive elects to
continue Executive’s health insurance coverage under the Consolidated Omnibus
Budget Reconciliation Act (“COBRA”) following such termination or resignation of
Executive’s employment, pay the same portion of Executive’s monthly premium
under COBRA as it pays for active employees until the earliest of (i) the close
of the 6 month period following the termination of Executive’s employment,
(ii) the expiration of Executive’s continuation coverage under COBRA, or
(iii) the date when Executive becomes eligible for substantially equivalent
health insurance coverage in connection with new employment or self-employment.



 
(b)
If Company or a successor corporation terminates Executive’s employment for any
reason other than Cause (as defined below) or if Executive resigns for Good
Reason (as defined below) and either such event takes place within one year
following a Change in Control (as defined below), then Company or the successor
corporation will (1) pay prorated bonuses for any partially completed bonus
periods through Executives termination date (at an assumed 100% on-target
achievement of goal), less Withholding, (2) pay a lump sum equal to twelve (12)
months of Executive’s Base Salary at the rate in effect at the time of
Executive’s resignation or termination of employment, less Withholding, (3) pay
bonuses (at an assumed 100% on-target achievement of goal) at the rate in effect
at the time of Executive’s resignation or termination of employment for a period
of 12 months from the date of Executive’s resignation or termination of
employment (bonuses will be prorated for any partially completed bonus periods
through the 12 month period from the date of Executive’s resignation or
termination of employment), less Withholding, and (4) if Executive elects to
continue Executive’s health insurance coverage under the Consolidated Omnibus
Budget Reconciliation Act (“COBRA”) following such termination or resignation of
Executive’s employment, pay the same portion of Executive’s monthly premium
under COBRA as it pays for active employees until the earliest of (i) the close
of the 12 month period following the termination of Executive’s employment,
(ii) the expiration of Executive’s continuation coverage under COBRA, or
(iii) the date when Executive becomes eligible for substantially equivalent
health insurance coverage in connection with new employment or self-employment.



 
(c)
All benefits set forth in Sections 6(a) and 6(b) are collectively referred to as
“Severance.”  Subject to Section 7(a) and to any required six (6) month delay
pursuant to Section 13, Severance payments, other than reimbursements of COBRA
premiums, shall be made by Company in one lump sum and shall be paid within
thirty (30) days of any such termination of employment.”



4.             Release of Claims.  Section 7(a) of the Agreement entitled
“Separation Agreement and Release of Claims” shall be amended and restated in
its entirety to provide as follows:

 
-2-

--------------------------------------------------------------------------------

 

 
“(a)
Separation Agreement and Release of Claims.  The receipt of any severance
pursuant to this Agreement will be subject to Executive signing and not revoking
a separation agreement and release of claims (the “Release”) in a form
reasonably acceptable to the Company which becomes effective within sixty (60)
days following Executive’s employment termination date or such earlier date as
required by the Release (such deadline, the “Release Deadline”).  The Release
will provide (among other things) that Executive will not disparage the Company,
its directors, or its executive officers, and will contain No-Inducement,
No-Solicit and Non-Compete terms consistent with this Agreement.  No severance
pursuant to this Agreement will be paid or provided until the Release becomes
effective.  Notwithstanding any timing of payment provision in Section 6, in the
event severance payments provided under Section 6(a) or Section 6(b) would be
considered Deferred Payments (as defined in Section 13 below), then the
following timing of payments will apply to such Deferred Payments, in each case
subject to any delay in payment required by the provisions of Section 13 (and
provided the Release becomes effective):



 
(i)
If the Release Deadline is on or before December 10 of the calendar year in
which Executive’s “separation from service” (within the meaning of Section 409A
of the Internal Revenue Code of 1986, as amended, and any final regulations and
official guidance promulgated thereunder (together, “Section 409A”)) occurs, any
portion of the severance payments or benefits provided under Section 6(a) or
Section 6(b) that would be considered Deferred Payments will be paid to
Executive on or before December 31 of that calendar year or such later time as
required by (A) the payment schedule applicable to each payment or benefit as
set forth in Section 6, or (B) if applicable, Section 13 of this Agreement; and



 
(ii)
If the Release Deadline is after December 10 of the calendar year in which
Executive’s “separation from service” (within the meaning of Section 409A)
occurs, any portion of the severance payments or benefits provided under
Section 6(a) or Section 6(b) that would be considered Deferred Payments will be
paid on the first payroll date to occur during the calendar year following the
calendar year in which such separation of service occurs or such later time as
required by (A) the payment schedule applicable to each payment or benefit as
set forth in Section 6, (B) the Release Deadline, or (C) if applicable,
Section 13 of this Agreement.”



5.             Section 409A.  Section 13 of the Agreement entitled “Section
409A” shall be amended and restated in its entirety to provide as follows:


“13.     Section 409A.


 
(a)
Notwithstanding anything to the contrary in this Agreement, no severance
payments or benefits payable to Executive, if any, pursuant to this Agreement
that, when considered together with any other severance payments or separation
benefits, is considered deferred compensation under Section 409A (together, the
“Deferred Payments”) will be payable until Executive has a “separation from
service” within the meaning of Section 409A.  Similarly, no severance payable to
Executive, if any, pursuant to this Agreement that otherwise would be exempt
from Section 409A pursuant to Treasury Regulation Section 1.409A-1(b)(9) will be
payable until Executive has a “separation from service” within the meaning of
Section 409A.


 
-3-

--------------------------------------------------------------------------------

 

 
(b)
Further, if Executive is a “specified employee” within the meaning of
Section 409A at the time of Executive’s separation from service (other than due
to death), any Deferred Payments that otherwise are payable within the first six
(6) months following Executive’s separation from service will become payable on
the first payroll date that occurs on or after the date six (6) months and one
(1) day following the date of Executive’s separation from service.  All
subsequent Deferred Payments, if any, will be payable in accordance with the
payment schedule applicable to each payment or benefit.  Notwithstanding
anything herein to the contrary, in the event of Executive’s death following
Executive’s separation from service but prior to the six (6) month anniversary
of Executive’s separation from service (or any later delay date), then any
payments delayed in accordance with this paragraph will be payable in a lump sum
as soon as administratively practicable after the date of Executive’s death and
all other Deferred Payments will be payable in accordance with the payment
schedule applicable to each payment or benefit.  Each payment and benefit
payable under the Agreement is intended to constitute a separate payment for
purposes of Section 1.409A-2(b)(2) of the Treasury Regulations.



 
(c)
Any severance payment that satisfies the requirements of the “short-term
deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury Regulations
shall not constitute Deferred Payments for purposes of the Agreement.  Any
severance payment that qualifies as a payment made as a result of an involuntary
separation from service pursuant to Section 1.409A-1(b)(9)(iii) of the Treasury
Regulations that does not exceed the Section 409A Limit shall not constitute
Deferred Payments for purposes of the Agreement.  For purposes of this
subsection (c), “Section 409A Limit” will mean the lesser of two (2) times: (i)
Executive’s annualized compensation based upon the annual rate of pay paid to
Executive during the Company’s taxable year preceding the Company’s taxable year
of Executive’s separation from service as determined under Treasury Regulation
Section 1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance
issued with respect thereto; or (ii) the maximum amount that may be taken into
account under a qualified plan pursuant to Section 401(a)(17) of the Code for
the year in which Executive’s employment is terminated.


 
-4-

--------------------------------------------------------------------------------

 

 
(d)
The foregoing provisions are intended to comply with the requirements of Section
409A so that none of the severance payments and benefits to be provided under
the Agreement will be subject to the additional tax imposed under Section 409A,
and any ambiguities herein will be interpreted to so comply.  Executive and the
Company agree to work together in good faith to consider amendments to the
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
prior to actual payment to Executive under Section 409A.”



6.             Integration.  The following sentence shall be added to Section 14
of the Agreement entitled “Integration,” immediately following the last sentence
of Section 14:


“With respect to stock options and awards of restricted stock granted on or
after the date hereof, the acceleration of vesting provisions provided herein
will apply to such awards except to the extent otherwise explicitly provided in
the applicable equity award agreement.”


7.             Schedule B.  Schedule B of the Agreement entitled “Relocation
Related Reimbursements,” as amended and restated as Schedule B-1, is further
amended and restated in its entirety to provide as follows:


“The attached Schedule B-2 supersedes and replaces Schedule B to the Agreement
entered into between Neil Hudspith and Taleo Corporation as of May 1, 2008 and
the Schedule B-1 entered into between Neil Hudspith and Taleo Corporation on or
about July 31, 2008.


Schedule B-2


Relocation Related Reimbursements




Relocation Reimbursement Item
 
Visa Costs: 3 Year L-1 Visa
 
Rent Payment: up to $7,000 per month  for up to 2 years
 
Air fare for travel between Europe and the San Francisco Bay area for family
members for two years: up to $26,000 USD per year.
 
Moving house hold goods to USA: up to $10,000
Moving house hold goods back to UK (“Return Reimbursements”): all reasonable
expenses*
 
Storage up to 3 months: up to $5,000
 
Home search trip for family of 2. Air fare from Europe to San Francisco Bay
area: up to $12,000 USD.
 
Relocation to US for family of 2. Air fare from Europe to the San Francisco Bay
area: up to $6,000 USD.
 
Miscellaneous relocation expenses: $7,000
 
Corporate housing for up to 3 months: up to $3,500 per month



 
-5-

--------------------------------------------------------------------------------

 
 
Except with respect to the Return Reimbursements, the intent of the above
relocation-reimbursements has always been and continues to be that you are
required to remain an employee through the date of reimbursement of any of the
above expenses.  Such reimbursements are intended to be exempt from the
requirements of Section 409A under the “short-term deferral” rule.


* All Return Reimbursement expenses must be incurred while you are a Taleo
employee or within six (6) months following your separation from service. With
respect to the taxable portion of any such Return Reimbursements, (a) any such
reimbursements shall be made no later than the last day of the calendar year
that immediately follows the calendar year in which you incurred the expense;
(b) such reimbursement shall not be subject to liquidation or exchange for
another benefit or payment; and (c) the reimbursement provided to you in any
calendar year shall not affect the expenses eligible for reimbursement or
in-kind benefits to be provided in any other calendar year.  Such reimbursements
are intended to constitute compliant deferred compensation payable on a
specified date or fixed schedule in accordance with the requirements set forth
under Treasury Regulation Section 1.409A-3(i)(1)(iv).  You and the Company agree
to work together in good faith to consider amendments to the Schedule B-2 and to
take such reasonable actions which are necessary, appropriate or desirable to
avoid imposition of any additional tax or income recognition prior to actual
payment to you under Section 409A.”


8.             Full Force and Effect.  To the extent not expressly amended
hereby, the Agreement shall remain in full force and effect.


9.             Entire Agreement.  This Amendment and the Agreement constitute
the full and entire understanding and agreement between the parties with regard
to the subjects hereof and thereof.


10.           Counterparts.  This Amendment may be executed in counterparts, all
of which together shall constitute one instrument, and each of which may be
executed by less than all of the parties to this Amendment.


11.           Amendment.  Any provision of this Amendment may be amended, waived
or terminated by a written instrument signed by the Company and Executive.


12.           Governing Law.  This Amendment shall be governed by the laws of
the State of California (with the exception of its conflict of laws provisions).
 
 
-6-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned parties have caused this Amendment to be
executed as of the date first set forth above.




NEIL HUDSPITH
 
TALEO CORPORATION
                 
/s/ Neil Hudspith
 
/s/ Josh Faddis
 
Signature
 
Signature
         
Neil Hudspith
 
Josh Faddis
 
Print Name
 
Print Name
             
VP, Legal
     
Print Title
 



 
(Signature page to Amendment to Neil Hudspith Employment Agreement)
 
  
  -7-

--------------------------------------------------------------------------------